PLUMAS BANCORP
INCENTIVE STOCK OPTION AGREEMENT

This Incentive Stock Option Agreement (the “Agreement”) is made and entered into
as of the      day of      ,      , by and between Plumas Bancorp, a California
corporation (the “Bancorp”), and      (“Optionee”);

WHEREAS, pursuant to the Plumas Bank 2001 Stock Option Plan, as amended (the
“Plan”), a copy of which is attached hereto, the Board of Directors of the
Bancorp has authorized granting to Optionee, an incentive stock option to
purchase all or any part of      (     ) authorized but unissued shares of the
Bancorp’s common stock for cash at the price of      Dollars and      Cents
($     .     ) per share, such option to be for the term and upon the terms and
conditions hereinafter stated;

NOW, THEREFORE, it is hereby agreed:

1. Grant of Option. Pursuant to said action of the Board of Directors and
pursuant to authorizations granted by all appropriate regulatory and
governmental agencies, the Bancorp hereby grants to Optionee the option to
purchase, upon and subject to the terms and conditions of the Plan, which is
incorporated in full herein by this reference, all or any part of       (     )
shares of the Bancorp’s common stock (hereinafter called “Stock”) at the price
of      Dollars and      Cents ($     .     ) per share, which price is not less
than one hundred percent (100%) of the fair market value of the stock (or not
less than 110% of the fair market value of the Stock for Optionee-shareholders
who own more than ten percent (10%) of the total combined voting power of all
classes of stock of the Bancorp) as of the date of action of the Board of
Directors granting this option.

2. Exercisability. This option shall be exercisable as to                 . This
option shall remain exercisable as to all of such shares until      ,      ,
(but not later than ten (10) years from the date this option is granted) unless
this option has expired or terminated earlier in accordance with the provisions
hereof. Shares as to which this option becomes exercisable pursuant to the
foregoing provision may be purchased at any time prior to expiration of this
option.

3. Exercise of Option. This option may be exercised by written notice delivered
to the Company stating the number of shares with respect to which this option is
being exercised, together with the full purchase price for such shares with a
cashier’s check or subject to applicable law, with Company common stock
previously acquired by the optionee and held by the optionee for a period of at
least six months. The equivalent dollar value of shares of Company common stock
used to effect an exercise shall be the fair market value of such shares on the
date of the applicable exercise. Not fewer than ten (10) shares may be purchased
at any one time unless the number of shares purchased is the total number of
shares which is exercisable at such time, and in no event may the option be
exercised with respect to fractional shares. Upon exercise, Optionee shall make
appropriate arrangements and shall be responsible for the withholding of any
federal and state taxes then due.

4. Cessation of Employment. Except as provided in Paragraphs 2 and 5 hereof, if
Optionee shall cease to be an employee of the Bancorp or a subsidiary
corporation for any reason other than Optionee’s death or disability [as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended from time
to time (the “Code”)], this option shall expire three (3) months thereafter.
During the three (3) month period this option shall be exercisable only as to
those installments, if any, which had accrued as of the date when Optionee
ceased to be an employee of the Bancorp or a subsidiary corporation.

5. Termination of Employment for Cause. If Optionee’s employment with the
Bancorp or a subsidiary corporation is terminated for cause, this option shall
expire immediately, unless reinstated by the Board of Directors within thirty
days (30) days of such termination by giving written notice of such
reinstatement to Optionee at his or her last known address. In the event of such
reinstatement, Optionee may exercise this option only to such extent, for such
time, and upon such terms and conditions as if Optionee had ceased to be an
employee of the Bancorp or a subsidiary corporation upon the date of such
termination for a reason other than cause, death or disability. Termination for
cause shall include, but not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of a crime involving
moral turpitude, and, in any event, the determination of the Board of Directors
with respect thereto shall be final and conclusive.

6. Nontransferability; Death or Disability of Optionee. This option shall not be
transferable except by will or by the applicable laws of descent and
distribution, by instrument to an inter vivos or testamentary trust in which the
options are to be passed to beneficiaries upon the death of the trustor
(settlor), or by given to “immediate family” as that term is defined in 17
C.F.R. 240.16a-1(e), and this option shall be exercisable during Optionee’s
lifetime only by Optionee. If Optionee dies while serving as an employee of the
Bancorp or a subsidiary corporation, or during the three (3) month period
referred to in Paragraph 4 hereof, this option shall expire one (1) year after
the date of Optionee’s death or on the day specified in Paragraph 2 hereof,
whichever is earlier. After Optionee’s death but before such expiration, the
persons to whom Optionee’s rights under this option shall have passed by will or
by the applicable laws of descent and distribution or the executor or
administrator of Optionee’s estate shall have the right to exercise this option
as to those shares for which installments had accrued under Paragraph 2 hereof
as of the date on which Optionee ceased to be an employee of the Bancorp or a
subsidiary corporation.

If Optionee terminates his or her employment because of disability, Optionee may
exercise this option to the extent he or she is entitled to do so at the date of
termination, at any time within one (1) year of the date of termination, or
before the expiration date specified in Paragraph 2 hereof, whichever is
earlier.

7. Employment. This Agreement shall not obligate the Bancorp or a subsidiary
corporation to employ Optionee for any period, nor shall it interfere in any way
with the right of the Bancorp or a subsidiary corporation to reduce Optionee’s
compensation.

8. Privileges of Stock Ownership. Optionee shall have no rights as a shareholder
with respect to the Bancorp’s stock subject to this option until the date of
issuance of stock certificates to Optionee. Except as provided in the Plan, no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificates are issued.

9. Modification and Termination. The rights of Optionee are subject to
modification and termination upon the occurrence of certain events as provided
in Sections 13 and 14 of the Plan.

10. Notification of Sale. Optionee agrees that Optionee, or any person acquiring
shares upon exercise of this option, will notify the Bancorp not more than five
(5) days after any sale or other disposition of such shares. No shares issuable
upon the exercise of this option shall be issued and delivered unless and until
the Bancorp has fully complied with all applicable requirements of any
regulatory agency having jurisdiction over the Bancorp, and all applicable
requirements of any exchange upon which stock of the Bancorp may be listed.

11. Notices. Any notice to the Bancorp provided for in this Agreement shall be
addressed to it in care of its President or Chief Financial Officer at its main
office and any notice to Optionee shall be addressed to Optionee’s address on
file with the Bancorp or a subsidiary corporation, or to such other address as
either may designate to the other in writing. Any notice shall be deemed to be
duly given if and when enclosed in a properly sealed envelope and addressed as
stated above and deposited, postage prepaid, with the United States Postal
Service. In lieu of giving notice by mail as aforesaid, any written notice under
this Agreement may be given to Optionee in person, and to the Bancorp by
personal delivery to its President or Chief Financial Officer.

12. Incentive Stock Option. This Agreement is intended to be an incentive stock
option agreement as defined in Section 422 of the Code; provided, however, that
if the option shall fail to constitute an incentive stock option for any reason,
the option shall thereafter be governed by the provisions of the Plan regarding
nonqualified stock options.

13. Information to Optionees. The Company agrees to provide Optionee with the
financial statements of the Company on an annual basis in compliance with
Rule 260.140.46 of the Title 10 of the California Code of Regulations.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

      OPTIONEE   PLUMAS BANCORP
     
  By     

By     

